PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/020,947
Filing Date: 27 Jun 2018
Appellant(s): MICROSOFT TECHNOLOGY LICENSING, LLC



__________________
JACOB P. ROHWER (Reg. No. 61,229)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/16/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 3/25/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Regarding Appellant’s arguments concerning Balasubramanyan failing to disclose “rendering an editing UI, that is separate from the activity-specific UI, for receiving edits to the schema from the user, wherein at least one of the edits includes a property that alters a manner in which the schema retrieves the activity-specific user content items from at least one of the plurality of data sources,” “receiving the edits to the schema by way of the editing UI,” and “publishing the edits to the schema thereby creating an edited schema available for utilization by one or more other users (see pages 13-18 of the brief),” the Examiner notes that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

As noted in the previous office action, Balasubramanyan was relied on for teaching an interactive editor that allows a user to modify a schema via a template and publish a webpage linked to the schema (see paragraphs [0031]-[0032], [0034], [0039] and [0041]).

Hale discloses “rendering an editing UI, that is separate from the activity-specific UI, for receiving edits to the schema from the user (see paragraphs [0012]-[0014] and [0074] where it is discussed that a schema is directly modifiable by user input).”

Hale also discloses “receiving the edits to the schema by way of the editing UI (see paragraphs [0012]-[0014] and [0074] where it is discussed that a schema is directly modifiable by user input).”

Hale further discloses “publishing the edits to the schema thereby creating an edited schema available for utilization by one or more other users (see paragraphs [0045], [0048]-[0051] and [0057]; e.g., set permissions for various users to access and/or modify the schema and/or elements of the schema.).”

Oreif discloses “wherein at least one of the edits includes a property that alters a manner in which the schema retrieves the activity-specific user content items from at least one of the plurality of data sources (see claim 7 where it is discussed that the parameters for retrieving content from data sources can be customized by user- e.g., search by date, name, etc).”

In response to appellant’s argument that there is no teaching, suggestion, or motivation to combine the references (see pages 18 and 19 of the brief), the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Balasubramanyan teaches manually entering/aggregating data into a schema/template while Oreif teaches simplifying the aggregation of data from various data sources by using artificial intelligence. Given the many advantages of automating manual processes, the Examiner contends that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the present application to glean the advantages of including Oreif’s teachings in the modified Balasubramanyan’s user interface. 

Regarding Appellant’s arguments concerning Balasubramanyan failing to disclose “wherein the edits to the schema modify one or more data sources identified by the schema,” the Examiner respectfully disagrees.

As noted above, Balasubramanyan teaches an interactive editor that allows user to modify a schema via a template and publish a webpage linked to the schema (see paragraphs [0031]-[0032], [0034], [0039] and [0041]). In addition, Oreif teaches simplifying the aggregation of data from various data sources. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/RASHAWN N TILLERY/Primary Examiner, Art Unit 2174                                                                                                                                                                                                        
Conferees:
/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174                                                                                                                                                                                                        
/CHRISTOPHER J FIBBI/Primary Examiner, Art Unit 2174                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.